Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 5-6 directed to a method of manufacturing an Inductive Component non-elected without traverse.  Accordingly, claims 5-6 have been cancelled.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an Examiner’s statement of reasons for allowance: as to claims 1-4, the applicants’ arguments, at least in part, that – the subject matter of claims 1-4 is disclosed in the Japanese Patent Application No. 2016-000869, filed on January 6, 2016, the priority of which is claimed in the present application. Applicants submit that the priority date (January 6, 2016) of claims 1-4 is prior to the publication date of Banba (December 12, 2016). Therefore, Banba is not a 35 U.S.C. 102(a)(1) type reference. Also, Applicants submit that the priority date (January 6, 2016) of claims 1-4 is prior to the publication date of Parish (September 1, 2016). Therefore, Parish is not a 35 U.S.C. 102(a)(1) type reference. Secondly, although the priority date of Banba (March 4, 2014) is earlier than the priority date of the present application (January 6, 2016), both Banba and the present application were owned by the same person or subject to an obligation of assignment to the same person (Murata Manufacturing Co. Ltd.) so that 35 U.S.C. 102(b)(2)(C) applies. Thus, Banba cannot be a 102(a)(2) type reference. Also, although the priority date of Parish (February 26, 2015) is earlier than the priority date of the present application (January 6, 2016), both Parish and the present application were owned by the same person or subject to an obligation of assignment to the same person (Murata Manufacturing Co. Ltd.) so that 35 U.S.C. 102(b)(2)(C) applies. Thus, Parish cannot be a 102(a)(2) type reference – are found persuasive. Therefore, the rejection of independent claim 1 has been withdrawn. Accordingly, claims 1-4 are allowable.
Claim 1 recites, An inductor component comprising: 
a resin layer; and 
an inductor electrode, 
wherein the inductor electrode has: 
a metal pin provided to stand in the resin layer in 
a state in which an end surface of the metal pin is exposed 
to a main surface of the resin layer; and 
a metal plate for wiring being in contact with the end surface of the metal pin, the metal pin is disposed such that the end surface of the metal pin protrudes to at least a  part of the main surface of the resin layer around a peripheral edge of the end surface of the metal pin, and
wherein an entire portion of the metal plate except for a portion of the metal plate contacting with the metal pin is arranged on or above an upper surface of the resin layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837